Case 1:20-cv-23438-BB Document 63 Entered on FLSD Docket 07/20/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-cv-23438-BLOOM/McAliley


 ANDY R. FONTAINE,

           Plaintiff,

 v.

 SEC’Y, MARK INCH,
 FLORIDA DEP’T. OF CORR., et al.,

           Defendants.
                                        /

                    ORDER ON MOTION FOR PRELIMINARY INJUNCTION
                        AND TEMPORARY RESTRAINING ORDER

           THIS CAUSE is before the Court upon a pro se Plaintiff Andy R. Fontaine’s Motion for

 Preliminary Injunction and Temporary Restraining Order, ECF No. [57] (“Motion”). Defendants

 Dr. Dora Gaxiola and Dr. Franck Papillion (“Doctor Defendants”) filed a Response in Opposition,

 ECF No. [60] (“Response”). The Court has reviewed the Motion, the record in this case, the

 applicable law, and is otherwise fully advised. For the reasons set forth below, the Motion is

 denied.

           In his Complaint, Plaintiff asserts claims of deliberate indifference arising from

 substandard medical care and excessive force inflicted upon him while confined at Dade

 Correctional Institution. Since the initial filing of this case, Plaintiff has been transferred to the

 Columbia Correctional Institution-Annex (“CCI”). ECF No. [13]. In the present Motion, Plaintiff

 alleges that although his wheelchair pass was renewed for the year, medical providers at CCI

 conducted an assessment to see if he still required the use of a wheelchair. ECF No. [57] at 1-3.

 Over the course of several appointments with different CCI medical providers, clinical staff
Case 1:20-cv-23438-BB Document 63 Entered on FLSD Docket 07/20/2021 Page 2 of 4

                                                           Case No. 20-cv-23438-BLOOM/McAliley


 reviewed his “6 volumes” of medical records, including MRIs, X-rays, and post-surgical notes. Id.

 at 2-3. Plaintiff was then informed by an unnamed ARNP that she was recommending the removal

 of his wheelchair pass because “his spinal injuries do not justify it.” Id. at 3. The ARNP also told

 Plaintiff that the recommendation was being made because he “decided to file suit cause you got

 rights so [central] office wants your pass.” Id. at 3 (alteration added).

        The Eleventh Circuit has explained that the four factors to be considered in determining

 whether to grant a temporary restraining order or a preliminary injunction are the same. Schiavo

 ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225 (11th Cir. 2005). Namely, a movant must

 establish “(1) a substantial likelihood of success on the merits; (2) that irreparable injury will be

 suffered if the relief is not granted; (3) that the threatened injury outweighs the harm the relief

 would inflict on the non-movant; and (4) that entry of the relief would serve the public interest.”

 Id. at 1225-26 (citing Ingram v. Ault, 50 F.3d 898, 900 (11th Cir. 1995); Siegel v. LePore, 234

 F.3d 1163, 1176 (11th Cir. 2000)). “The primary difference between the entry of a temporary

 restraining order and a preliminary injunction is that a temporary restraining order may be entered

 before the defendant has an adequate opportunity to respond, even if notice has been provided.”

 Textron Fin. Corp. v. Unique Marine, Inc., No. 08-10082-CIV, 2008 WL 4716965, at *5 (S.D.

 Fla. Oct. 22, 2008).

        It should further be noted that the persons from whom the injunctive relief is sought are

 typically limited to parties to the underlying action. See In re Infant Formula Antitrust Litig., MDL

 878 v. Abbott Labs., 72 F.3d 842, 842-42 (11th Cir. 1995); see Fed. R. Civ. P. 65(d) (stating that

 a preliminary injunction or temporary restraining order is binding on “(A) the parties; (B) the

 parties’ officers, agents, servants, employees, and attorneys; and (C) other persons who are in

 active concert or participation with anyone described in Rule 65(d)(2)(A) or (B)”).




                                                   2
Case 1:20-cv-23438-BB Document 63 Entered on FLSD Docket 07/20/2021 Page 3 of 4

                                                           Case No. 20-cv-23438-BLOOM/McAliley


         Construing this Motion liberally as afforded pro se litigants, Haines v. Kerner, 404 U.S.

 519, 520 (1972), Plaintiff seeks a permanent injunction against every “employee, contractor,

 medical provider, nurse of FDC Inch and Centurion” and “any security at Columbia CI Annex or

 whichever institution Plaintiff is at throughout the duration of this proceeding[.]” Id. at 4. Plaintiff

 seeks an injunction to prevent the removal of, or to restore to him, his wheelchair pass, gloves, and

 cushion. Id. He also seeks an injunction to prevent future disciplinary action taken against him for

 disobeying orders to “stand, walk, or similar unachievable thing.” Id. Plaintiff names several non-

 party individuals employed as medical staff at CCI but does not name the Doctor Defendants or

 the John Doe Defendants involved in the underlying action. Plaintiff also alleges that the future

 removal of his wheelchair pass violates the Americans with Disabilities Act and is in retaliation

 for filing this action in violation of his First Amendment rights. Id. at 5.

         Plaintiff’s Motion improperly seeks relief that is based on different alleged constitutional

 and statutory violations than those raised in and sought in his Second Amended Complaint. See

 Bruce v. Reese, 431 F. App’x 805, 806 n.1 (11th Cir. 2011) (per curiam) (affirming a district

 court’s denial of injunctive relief that was “outside the scope of the underlying suit” (citation

 omitted)); Alabama v. U.S. Army Corps of Eng’rs, 424 F.3d 1117, 1134 (11th Cir. 2005) (“To

 secure preliminary injunctive relief, a petitioner must demonstrate a substantial likelihood of

 prevailing on at least one of the causes of actions he has asserted.”); Kaimowitz v. Orlando, 122

 F.3d 41, 43 (11th Cir. 1997) (per curiam) (“A preliminary injunction is always appropriate to grant

 intermediate relief of the same character as that which may be granted finally. A district court

 should not issue an injunction when the injunction in question is not of the same character and

 deals with a matter lying wholly outside the issues in the suit.” (citations omitted)); Gomez v.

 United States, 899 F.2d 1124, 1127 (11th Cir. 1990) (“Litigants are not entitled to greater




                                                    3
Case 1:20-cv-23438-BB Document 63 Entered on FLSD Docket 07/20/2021 Page 4 of 4

                                                         Case No. 20-cv-23438-BLOOM/McAliley


 temporary remedies pending litigation than they would be entitled to as the ultimate prevailing

 party.”); Cendan v. Trujillo, No. 16-21775-CV, 2017 WL 11422141, *1 (S.D. Fla. July 28, 2017)

 (explaining that “the injunctive relief sought must be closely related to the conduct raised in the

 complaint” (citations omitted)), report and recommendation adopted, 2018 WL 9540027 (S.D.

 Fla. Jan. 17, 2018). If Plaintiff seeks a remedy for the claims he raises, he should name the proper

 parties in a separate § 1983 action subject to separate case numbers and filing fees.

        Accordingly, it is ORDERED AND ADJUDGED that Petitioner’s Motion for

 Preliminary Injunction and Temporary Restraining Order, ECF No. [57], is DENIED without

 prejudice.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 20, 2021.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Andy R. Fontaine, Pro Se
 #148904
 Columbia Correctional Institution-Annex
 Inmate Mail/Parcels
 216 S.E. Corrections Way
 Lake City, FL 32025-2013




                                                  4
